Opinion by
Orlady, J.,
The plaintiff recovered against the defendant a verdict of $600, as damages for injuries received in an accident which happened while he was at work for the defendant, in operating a large crane used for raising heavy articles. The machinery was so constructed as to be operated in either slow or fast gear, the change from one to the other being made by the operator of *283the machine by means of a handle bar, while an accidental change of the gear could be prevented only by an appliance on the crane known as a safety lock, and the strain on the handle when in fast gear was about six times as much as when in slow gear. The plaintiff describes the injury as follows: “We done as directed, the girder was raised up by three men with the crane. Two of the men were called back to the fore end of the girder after the girder was raised up; that left the crane to me. We had been directed to push the fore end in, of the girder, and when the girder was half way in, or you might call it cat-a-cornered, the hind end of -the girder came in contact with the handle of the crane, and throwed her in fast speed, she takes action the other way and struck me square on the breast and doubled me up, and I have been doctoring ever since. The girder weighed ten to fourteen thousand pounds and was about fifty feet long. The end swung around on the other end from where I was standing and drove the crank along on its crank shaft from slow gear into fast gear.”
The only material question at issue on the trial was whether or not the safety lock as described in the evidence was a usual and customary appliance on cranes of like character, to protect the employees. There was evidence that a safety lock was put on the next day by order of the superintendent. The testimony as to the general use of a safety lock on similar cranes in the neighborhood was conflicting, but all agreed that it was an inexpensive appliance, which when put upon the machine rendered its operation safe from risks, similar to the one resulting in plaintiff’s injury.
In submitting the matter to the jury, they were carefully cautioned and instructed as follows: “Now it will be for you to say whether or not this safety lock was in general use, was well known, — was such an appliance as, under the circumstances, the defendant should have had on this crane, and whether they should have reasonably anticipated that an accident like this,' in moving machinery, — moving large pieces of iron, was likely to occur; that even with care on the part of the workmen it might be expected to occur and injure a workman; whether or not this was a reasonable appliance, such as was reasonably required for the safety of the employees should have been adopted.”'
The only assignment of error is as to the refusal of the court *284below to affirm tbe points submitted: First, Under all tbe evidence in this case the verdict should be for the defendant. Second, Under the pleadings and all the evidence in this case the verdict should be for the defendant; these were refused by the court, and the facts were properly submitted to the jury.
Was tbe crane, as arranged by the employer, reasonably safe for ordinary use by a careful employee ? This was disputed, and the evidence was not so one-sided as to warrant the court in disposing of the disputed fact, by binding instructions.
All the cases agree that a master is not bound to use the newest and best appliances, and that the test of liability is not whether the employee has been exposed to danger, but whether he has been so exposed through neglect to provide reasonably safe machinery. The test of reasonable safety is ordinary use.
From the fact that a particular method or appliance is dangerous it does not follow that it is negligence for an employer to use it. Some employments are essentially hazardous; and the unbending test of negligence, in methods, machinery and appliances, is the ordinary usage of the business. “All the cases agree that the master is not bound to use the newest and best appliances. He performs his duty when he furnishes those of ordinary character and reasonable safety, and the former is 'the test of the latter; for in regard to the style of the implement or nature of the mode of performance of any work, ‘reasonable care'’ means according to the usages, habits and ordinary risks of the business.”
It was not pretended that the work of the plaintiff was not done in a careful, workmanlike way: Titus v. R. R. Co., 136 Pa. 618, Ford v. Anderson, 139 Pa. 261, and Kehler v. Schwenk, 144 Pa. 348, are adopted in Keenan v. Waters & Son, 181 Pa. 247, and of binding authority on this court, but they do not conflict with the conclusion reached herein, under the facts.
The whole matter was properly left to the jury; and the judgment is affirmed.